              Case 17-01393-RAM         Doc 169   Filed 03/07/19     Page 1 of 6



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov
In re:
                                                         Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.,                            Chapter 11
            Debtor.
________________________________/
JADE WINDS ASSOCIATION, INC.
            Plaintiff,
v.                                                       Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.
            Defendant.
_________________________________/

    FIRSTSERVICE’S NOTICE OF ISSUING SUBPOENA DUCES TECUM TO NON-
       PARTY FOR PRODUCTION OF DOCUMENTS WITHOUT DEPOSITION

         Please take notice that on March 7, 2019, or as soon thereafter as practicable,
FIRSTSERVICE RESIDENTIAL FLORIDA, INC.’s (“FirstService”), will serve the attached
Subpoena on the following (“Non-Party”), with a return date of March 21, 2019 at 5:00 p.m.
(“Return Date”):
                   GOOGLE.
         Non-Party will be given the option of mailing the requested documents to undersigned
counsel at or before the Return Date.
Dated: March 7, 2019                       Respectfully submitted,
                                           /s/ Kristopher E. Pearson
                                           KRISTOPHER E. PEARSON
                                           Florida Bar Number 0016874
                                           kpearson@stearnsweaver.com
                                           STEARNS WEAVER MILLER WEISSLER
                                            ALHADEFF & SITTERSON, P.A.
                                           Museum Tower Building, Suite 2200
                                           150 West Flagler Street
                                           Miami, Florida 33130
                                           Telephone:     (305) 789-3200
              Case 17-01393-RAM         Doc 169        Filed 03/07/19    Page 2 of 6
                                                                          Case No. 15-17570-RAM
                                                                          Adv. No. 17-01393-RAM


                                 CERTIFICATE OF SERVICE
        I certify that the foregoing document is being filed electronically on March 7, 2019, via
the Court’s CM/ECF website.         I further certify that the document is being furnished by
transmission of Notices of Electronic Filing (“NEF”) generated by CM/ECF to those counsel or
parties who are registered to receive NEF in this case, as indicated on the below Service List.

                                                /s/ Kristopher E. Pearson
                                                KRISTOPHER E. PEARSON



                                     SERVICE LIST
                               Adv. Case No. 17-01393-RAM
                United States Bankruptcy Court, Southern District of Florida

The following parties are registered to receive Notice of Electronic Filing and are served through
CM/ECF.

Daniel F Blonsky, Esq.                               Justin E King
dblonsky@coffeyburlington.com                        jking@coffeyburlington.com
groque@coffeyburlington.com                          Counsel for Jade Winds Association, Inc.
service@coffeyburlington.com
vmontejo@coffeyburlington.com
Counsel for Jade Winds Association, Inc.

Kristopher E Pearson                                 Eric S Pendergraft
kpearson@stearnsweaver.com                           ependergraft@sfl-pa.com
mmasvidal@stearnsweaver.com                          dwoodall@sfl-pa.com
bank@stearnsweaver.com                               scusack@sfl-pa.com
rross@stearnsweaver.com                              ematteo@sfl-pa.com
dillworthcdp@ecf.epiqsystems.com                     bshraibergecfmail@gmail.com
larrazola@stearnsweaver.com                          Counsel for Jade Winds Association, Inc.
cgraver@stearnsweaver.com
Counsel for FirstService Residential Florida,
Inc.




#7240166v1
                                                 2
 B2570 (Form 2570 – Subpoena Case
                             to Produce17-01393-RAM
                                        Documents, Information, orDoc
                                                                  Objects169       Filed
                                                                          or To Permit      03/07/19
                                                                                       Inspection             Page
                                                                                                  in a Bankruptcy      3 Adversary
                                                                                                                  Case or of 6 Proceeding) (12/15)

                                  UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF FLORIDA
                                                           Miami Division
 In re:
 JADE WINDS ASSOCIATION, INC.,                                                              CASE NO. 15-17570-RAM
        Debtor.                           /                                                 Chapter 11
 JADE WINDS ASSOCIATION, INC.,
        Plaintiff,                                                                          ADV. NO. 17-01393-RAM
 v.
 FIRSTSERVICE RESIDENTIAL FLORIDA, INC., etc.
        Defendant.                        /

       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
       INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

 To:       GOOGLE (“Deponent”)
           By serving: google-legal-support@google.com

      Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit their inspection, copying, testing, or sampling of
 the material: See attached SCHEDULE A for instructions and requests for document production.

 PLACE: Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.                                DATE AND TIME:
              c/o Kristopher E. Pearson, Esq.
              Museum Tower, Suite 2200                                                           March 21, 2019 at 5:00 p.m.
              150 West Flagler Street
              Miami, FL 33130
      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
 property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
 inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
 PLACE:
                                                                                                 DATE AND TIME:


     The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of
 not doing so.
 Date: March 7, 2019

             CLERK OF COURT
                                                                     OR

             Signature of Clerk or Deputy Clerk                                        Attorney’s Signature

The name, address, email address, and telephone number of the attorney representing FirstService Residential
Florida, Inc., who issues or requests this subpoena, is: Kristopher E. Pearson, Esq., Stearns Weaver Miller, et
al., 150 W. Flagler Street, Suite 2200, Miami, FL 33130; (305) 789-3200; kpearson@stearnsweaver.com.
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served
on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
B2570 (Form 2570 – Subpoena Case
                            to Produce17-01393-RAM
                                       Documents, Information, orDoc
                                                                 Objects169       Filed
                                                                         or To Permit      03/07/19
                                                                                      Inspection             Page
                                                                                                 in a Bankruptcy      4 Adversary
                                                                                                                 Case or of 6 Proceeding) (12/15)

                        Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
               (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

                                                                                              (ii) disclosing an unretained expert's opinion or information that
(c) Place of compliance.                                                            does not describe specific occurrences in dispute and results from the
                                                                                    expert's study that was not requested by a party.
    (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    (C) Specifying Conditions as an Alternative. In the circumstances
person to attend a trial, hearing, or deposition only as follows:                   described in Rule 45(d)(3)(B), the court may, instead of quashing or
     (A) within 100 miles of where the person resides, is employed, or              modifying a subpoena, order appearance or production under specified
regularly transacts business in person; or                                          conditions if the serving party:
     (B) within the state where the person resides, is employed, or regularly                 (i) shows a substantial need for the testimony or material that
transacts business in person, if the person                                         cannot be otherwise met without undue hardship; and
          (i) is a party or a party’s officer; or                                             (ii) ensures that the subpoenaed person will be reasonably
          (ii) is commanded to attend a trial and would not incur substantial       compensated.
expense.
                                                                                    (e) Duties in Responding to a Subpoena.
    (2) For Other Discovery. A subpoena may command:
      (A) production of documents, or electronically stored information, or             (1) Producing Documents or Electronically Stored Information. These
things at a place within 100 miles of where the person resides, is employed,        procedures apply to producing documents or electronically stored
or regularly transacts business in person; and                                      information:
      (B) inspection of premises, at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce
                                                                                    documents must produce them as they are kept in the ordinary course of
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         business or must organize and label them to correspond to the categories in
                                                                                    the demand.
     (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney                (B) Form for Producing Electronically Stored Information Not
responsible for issuing and serving a subpoena must take reasonable steps to        Specified. If a subpoena does not specify a form for producing electronically
avoid imposing undue burden or expense on a person subject to the                   stored information, the person responding must produce it in a form or forms
subpoena. The court for the district where compliance is required must              in which it is ordinarily maintained or in a reasonably usable form or forms.
enforce this duty and impose an appropriate sanction — which may include                 (C) Electronically Stored Information Produced in Only One Form.
lost earnings and reasonable attorney's fees — on a party or attorney who           The person responding need not produce the same electronically stored
fails to comply.                                                                    information in more than one form.
     (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically Stored Information. The person
       (A) Appearance Not Required. A person commanded to produce                   responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to permit      from sources that the person identifies as not reasonably accessible because
the inspection of premises, need not appear in person at the place of               of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,          order, the person responding must show that the information is not
hearing, or trial.                                                                  reasonably accessible because of undue burden or cost. If that showing is
       (B) Objections. A person commanded to produce documents or tangible          made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated        requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing or              26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises — or to
producing electronically stored information in the form or forms requested.             (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for                 (A) Information Withheld. A person withholding subpoenaed
compliance or 14 days after the subpoena is served. If an objection is made,        information under a claim that it is privileged or subject to protection as trial-
the following rules apply:                                                          preparation material must:
           (i) At any time, on notice to the commanded person, the serving                    (i) expressly make the claim; and
party may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents,
order compelling production or inspection.                                          communications, or tangible things in a manner that, without revealing
           (ii) These acts may be required only as directed in the order, and       information itself privileged or protected, will enable the parties to assess the
the order must protect a person who is neither a party nor a party's officer        claim.
from significant expense resulting from compliance.                                       (B) Information Produced. If information produced in response to a
                                                                                    subpoena is subject to a claim of privilege or of protection as trial-
    (3) Quashing or Modifying a Subpoena.                                           preparation material, the person making the claim may notify any party that
     (A) When Required. On timely motion, the court for the district where          received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:                        notified, a party must promptly return, sequester, or destroy the specified
         (i) fails to allow a reasonable time to comply;                            information and any copies it has; must not use or disclose the information
         (ii) requires a person to comply beyond the geographical limits            until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);                                                            information if the party disclosed it before being notified; and may promptly
         (iii) requires disclosure of privileged or other protected matter, if no   present the information under seal to the court for the district where
exception or waiver applies; or                                                     compliance is required for a determination of the claim. The person who
         (iv) subjects a person to undue burden.                                    produced the information must preserve the information until the claim is
     (B) When Permitted. To protect a person subject to or affected by a            resolved.
subpoena, the court for the district where compliance is required may, on           …
motion, quash or modify the subpoena if it requires:                                (g) Contempt. The court for the district where compliance is required – and
         (i) disclosing a trade secret or other confidential research,              also, after a motion is transferred, the issuing court – may hold in contempt a
development, or commercial information; or                                          person who, having been served, fails without adequate excuse to obey the
                                                                                    subpoena or an order related to it.



                                            For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 17-01393-RAM          Doc 169      Filed 03/07/19     Page 5 of 6



                                         SCHEDULE A

                                         I.   DEFINITIONS

        The following definitions shall apply herein, whether or not capitalized in the text, and
shall apply except as otherwise indicated by word or context:
   1. “FirstService” shall mean the Defendant FirstService Residential Florida, Inc., f/k/a The
      Continental Group, and its employees, representatives, agents, as well as any person or
      firm acting or purporting to act on its behalf or under its control or authority.
   2. “Jade Winds” shall mean the Plaintiff Jade Winds Association, Inc., and its employees,
      board members, officers, directors, managers, residents, representatives, agents, as well
      as any person or firm acting or purporting to act on its behalf or under its control or
      authority.
   3. “You” or “Your” or “Yours” refers to the party(ies) responding to this Subpoena as
      indicated by the context of each particular paragraphs of this Schedule A, and includes
      your agents, attorneys, representatives or employees.
   4. The term “regarding” means concerning, referring, describing, evidencing, mentioning,
      or constituting in any way, directly or indirectly.
   5. The terms “related to” or “pertaining to” shall mean director or indirectly refer to, reflect,
      constitute, describe, pertain to, arise out of or in connection with, or in any way legally,
      logically or factually be connected with the matter discussed.
   6. The term “evidencing” means having a tendency to show, prove or disprove.
   7. The term “control” means in your possession, custody, control, or under your direction,
      includes in the possession, custody or control of those under your direction or your
      employees, subordinates, counsel, accountant, consultant, expert, parent or affiliated
      corporation, and any person purporting to act on your behalf.
   8. The terms “communication” or “communications” means any transmittal of information
      in the form of facts, id3eas, inquiries or otherwise, whether orally or in writing,
      including, but not limited to, face-to-face meetings or conversations, telephone calls,
      voice mails, facsimiles, text messages, e-mails, documents, letters, notes, intraoffice or
      interoffice memoranda, reports or any other type of correspondence.
   9. The term “document” or “documents” means all written, typed or printed documents and
      tangible things and all magnetic, electronic, or other recording or documentation of any
      kind in your possession, custody, or control, whether or not prepared by you that
      constitute or contain matters relevant to the subject matter of this action. The terms
      “document” or “documents” includes, without limitation, books, papers, records, letters,
      notes, schedules, tabulations, vouchers, accounts, statements, financial statements,
      balance sheets, income or revenue statements, debt summaries, profit and loss statements
      spreadsheets, data bases, affidavits, memorandum records, communications electronic
      mail (“e-mail”), text messages, minutes, reports, abstracts, agreements, contracts,
      calendars, drafts, drawings, photographs, blueprints, slides, sketches, video recordings,
      audio recordings (including voicemails), charts, graphs and similar items, including
              Case 17-01393-RAM         Doc 169     Filed 03/07/19     Page 6 of 6



        originals, copies or reproductions of any kind and shall also include any kind of
        transcript, transaction, or recording of any audio or visual presentation or communication
        of any kind. The terms “document” or “documents” shall further include other data
        compilations or electronically stored information of any kind, including data or
        information that can be obtained or translated through detection devices or other means
        into any reasonably useable or readable format.


             II. REQUESTS FOR DOCUEMNTS AND ELECTRONIC INFORMATION

        1. All access records for long-in attempts and IP logs associated with the following
           email account from October 1, 2014 through present, as well as any records reflecting
           the date of email account creation, opening or first usage for the account:
           javiben2014@gmail.com
        2. All documents, emails, attachments or other communications between the email
           accounts javiben2014@gmail.com and dmantin@aol.com from October 1, 2014
           through the present date.




#7239900v1
